In re CBS Corporation, a Delaware corporation, f/k/a Viacom Inc., Successor by merger to CBS Corporation, a Pennsylvania corporation, f/k/a Westinghouse Electric Corporation; Eagle, Inc.; Foster Wheeler LLC; General Electric Company; McCarty Corporation; Northrop Grumman Ship Systems, Inc., (n/k/a Huntington Ingalls Incorporated); Onebeacon America Insurance Company; — Defendant(s); Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. C, No. 2007-15314; to the Court of Appeal, Fourth Circuit, No. 2012-C-1297.
Denied.